Case 1:21-cv-02059-NRN Document 1 Filed 07/29/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

DENNIS J. ATENCIO,

       Plaintiff,

v.

THE HERTZ CORPORATION,

       Defendant.

                                   NOTICE OF REMOVAL



       PLEASE TAKE NOTICE that, on this date, Defendant The Hertz Corporation

(“Hertz”), by and through its attorneys, Holland & Knight LLP, respectfully files this Notice of

Removal pursuant to 28 U.S.C. § 1332 and states as follows:

                                        BACKGROUND

       1.      Plaintiff, DENNIS J. ATENCIO (“Plaintiffs”) filed an action against HERTZ

alleging, inter alia, violation of Colorado’s Civil Theft Statute, C.R.S. § 4-9-317. Plaintiff filed

his complaint in the District Court in Adams County, Colorado. A copy of the Complaint is

attached hereto as Exhibit “A.” Hertz received the Complaint on June 28, 2021.

       2.      The Complaint alleges the following against Hertz: (1) violation of C.R.S. § 4-9-

319 (Civil Theft); and (2) Trespass to Chattel.
Case 1:21-cv-02059-NRN Document 1 Filed 07/29/21 USDC Colorado Page 2 of 5




                     FEDERAL DIVERSITY JURISDICTION EXISTS

       3.      This Court has original federal diversity jurisdiction over this matter pursuant to

28 U.S.C. § 1332.

       4.      Plaintiff is a resident in the State of Colorado. (Complt. ¶1.)

       5.      Defendant Hertz is a Delaware Corporation with a principal place of business at

8501 Williams Road, Estero, Florida 33928. (Complt. ¶2.)

       6.      Plaintiff alleges that Defendant wrongfully repossessed his 2019 GMC Terrain

and sets the value of the car at $22,300. (Complt. ¶3.) According to Plaintiff, he acquired the

automobile through Carvana, a business which uses a phone application to connect buyers and

sellers of automobiles. (Complt. ¶3.)

       7.      Colorado’s Civil Theft Statute permits a successful plaintiff to recover treble

damages as well as attorney fees and costs. C.R.S. § 4-9-319.

       8.      The potential for treble damages means that the amount in controversy equals at

least $66,900.00.

       9.      In addition, this case will likely involve more complex issues and discovery, such

as third party discovery to Carvana and possibly other entities. Attorney fees related to those

costs will likely exceed $15,000.00. See Declaration of Leah E. Capritta in Support of Notice of

Removal.

       10.     Accordingly, the amount in controversy exceeds $75,000.00. Baker v. Sears

Holding Corp., 557 F. Supp. 2d 1208, 1212-13 (D. Colo. 2007)(the amount in controversy may

include exemplary damages and attorney fees if awardable under state law).




                                                 2
Case 1:21-cv-02059-NRN Document 1 Filed 07/29/21 USDC Colorado Page 3 of 5




                                          TIMELINESS

       11.     Pursuant to 28 U.S.C. § 1446(b), a party has within thirty (30) days from receipt

of the claim to file its Notice of Removal. See Bresciani v. Allstate Fire and Casualty Ins. Co.,

2019 WL 549441 (D. Colo. 2019).

       12.     The Complaint was received by Hertz on June 28, 2021.

       13.     This Notice is filed within thirty (30) days of Hertz’s earliest date of actual notice

of Plaintiff’s Complaint.

       14.     Accordingly, this Notice of Removal is timely under 28 U.S.C. §§ 1446(b).

               NOTICE TO STATE COURT AND PARTIES OF REMOVAL

       15.     A copy of this Notice of Removal is being filed with the District Court for Adams

County, Colorado and a written notice is being provided to Plaintiff pursuant to 28 U.S.C.

§1446(d).

                                STATE COURT PLEADINGS

       16.     True and correct copies of all of the process, pleadings, and orders served in the

State Court action are being filed herewith as follows: Exhibit B is the Summons issued to The

Hertz Corporation; Exhibit C is the Civil Case Cover Sheet; Exhibit D is the Affidavit of

Service on The Hertz Corporation; Exhibit E is the Defendant's Unopposed Motion for

Extension of Time to Respond to Plaintiff's Complaint; and Exhibit F is the Order Granting the

Defendant's Unopposed Motion for Extension of Time to Respond to Plaintiff's Complaint. The

Hertz Corporation will file separately all pleadings in accordance with D.C.COLO.LCivR 81.1.




                                                 3
Case 1:21-cv-02059-NRN Document 1 Filed 07/29/21 USDC Colorado Page 4 of 5




                    NON-WAIVER AND RESERVATION OF RIGHTS

       17.     In filing this Notice of Removal, Hertz reserves all and does not waive any

defenses.

       WHEREFORE, THE HERTZ CORPORATION respectfully submits that this Notice of

Removal complies with the statutory removal requirements and respectfully requests that this

action now proceeding against it be removed from the District Court for Adams County,

Colorado to this Court and that this action proceed in this Court as a properly removed action.

Dated: July 29, 2021.

                                             Respectfully submitted,

                                             HOLLAND & KNIGHT LLP


                                             By:     /s/Leah E. Capritta
                                                     Leah E. Capritta
                                                     1801 California Street, Suite 5000
                                                     Denver, CO 80202
                                                     Tel.: (303) 974-6656
                                                     Fax: (303) 974-6659
                                                     leah.capritta@hklaw.com

                                                     Attorneys for Defendant
                                                     The Hertz Corporation




                                                4
Case 1:21-cv-02059-NRN Document 1 Filed 07/29/21 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of July 2021, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of the Court using CM/ECF system. I sent separate
notice via the Colorado Court ICCES e-filing system to Plaintiff’s counsel of record as follows:

Matthew R. Osborne
11178 Huron Street, Suite 7
Northglenn, Colorado 80234
matt@mrosbornelawpc.com
via ICCES

                                                    /s/Leah E. Capritta
                                                    Leah E. Capritta




                                               5
